Citation Nr: 1449630	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  12-00 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to October 1970.  The Veteran died in October 2008.  The appellant is his surviving spouse.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction was subsequently returned to the Reno, Nevada RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

According to his death certificate, the Veteran died at a private facility in Las Vegas, Nevada, in October 2008.  The cause of his death was listed as non-small cell lung cancer.  

The appellant has argued that the Veteran's lung cancer was related to his in-service treatment for lymphoma.  While treatment for lymphoma is not reflected in the Veteran's service treatment records, there is evidence that he was treated for the similar-sounding condition of lipoma.  The Veteran was service-connected for systemic lipomatosis that was rated at 50 percent at the time of his death.  

The Secretary must provide a VA medical examination or opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  In this case, the Veteran's private treatment records and death certificate establish a current disability.  Additionally, at the time of his death, the Veteran was service connected for systemic lipomatosis.  Thus, the evidence of record was sufficient to trigger VA's duty to provide an opinion on the etiology of the Veteran's lung cancer.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims file and a copy of this REMAND to an examiner with the appropriate expertise to render an opinion on the etiology of the Veteran's fatal lung cancer. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's lung carcinoma had its clinical onset in service, was manifested within the first post service year, or is otherwise related to service or the service-connected lipomatosis (due to or aggravated by the service-connected disability).

The examiner should note that while there is no convincing evidence in the claims file of radiation exposure, there is evidence of the Veteran's smoking history in the clinical records.  A complete rationale, consistent with the evidence of record, should be provided for any opinion offered.  

2.  Thereafter, readjudicate the appellant's claims.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

